      Case 2:90-cv-00520-KJM-DB Document 6705 Filed 06/08/20 Page 1 of 21


                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF CALIFORNIA



RALPH COLEMAN, et al.
    Plaintiffs,

        vs.                                                          No. 2:90-cv-0520 KJM DB

GAVIN NEWSOM, et al.,
     Defendants.


       SPECIAL MASTER'S INITIAL REPORT ON DATA ISSUES WITHIN THE
      CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION

I.      INTRODUCTION

        On October 8, 2019, the court ordered that the Special Master submit a report within six

months and opine on whether data system sharing with the Plata1 Receiver was a sensical,

worthwhile endeavor in using resources in an efficient way. See ECF No. 6312 at 3.2 In light of

the flurry of activity surrounding COVID-19, on April 6, 2020 the court issued a minute order

extending the filing deadline 60 days.3 ECF No. 6575.

        Since that time, and in response to the court’s January 7, 2020 order signaling the Special

Master’s need for additional staffing resources, see ECF No. 6441 at 7, the Special Master filed

his request for the appointment of a data expert for purposes of advising him on all mental health

data-related issues. See ECF No. 6604. The court granted the request on April 29, 2020. See

ECF No. 6646.




1
  Plata v. Newsom, Case No. C01-1351 JST (N.D.Cal).
2
  References to page numbers for documents filed in the court’s Electronic Case Filing (ECF) System are to page
numbers assigned by the ECF system.
3
  To date, there have been 20 COVID-19 Task Force meetings and numerous, additional small workgroup meetings
to address specific COVID-19 issues before they are presented to the larger COVID-19 Task Force group.

                                                       1
      Case 2:90-cv-00520-KJM-DB Document 6705 Filed 06/08/20 Page 2 of 21


         On May 8, 2020, the court issued an order directing the Special Master to report on his

data expert’s progress in reviewing and analyzing the data reports underlying defendants’

Enhanced Outpatient Program (EOP) Administrative Segregation Unit (ASU) Hub.4 See ECF

No. 6661 at 20. This filing responds to the court’s directives in both its October 8, 2019 and May

8, 2020 orders concerning data issues.

II.      BACKGROUND

         a.       Filing of the Golding Report to the Completion of the Neutral Expert’s
                  Investigation
         On October 4, 2018, the Special Master received a whistleblower report from the Plata

Receiver (hereinafter, Golding Report) authored by Dr. Michael Golding, California Department

of Corrections and Rehabilitation’s (CDCR) Chief Psychiatrist, which set off a chain of events

that led to the appointment of a neutral expert and a hearing to determine whether the defendants

intentionally provided misleading information to the court and the Special Master.5 See ECF No.

6064 at 2. The impact of the release of the Golding Report was immediate. These events put a

halt to an almost concluded year-long negotiation to address the defendants’ October 10, 2018

deadline to come into compliance with the court’s prior orders to fill at least 90 percent of

clinical staffing vacancies.6 See ECF Nos. 5711 and 5928; see also ECF No. 6695 at 8.

         On October 5, 2018, the plaintiffs filed a request for a status conference and a request to

file a copy of the Golding Report under seal, and the defendants filed an ex parte request to stay

the proceedings. ECF Nos. 5936, 5937, and 5938. The court, on October 9, 2018, granted the


4
  Throughout this report, ASU EOP Hub certification and EOP ASU Hub certification are used interchangeably.
5
  Throughout this report, the neutral expert is interchangeably referred to as the “neutral expert,” “neutral
investigator,” and “independent investigator.”
6
  The parties, under the guidance and supervision of the Special Master, engaged in extensive negotiations over
issues related to staffing compliance. ECF No. 6427 at 3. Indeed, the workgroup met approximately 20 times in
2018 leading up to the October hearing. As a result of the discussions in those meetings, plaintiffs were on the verge
of accepting the CDCR defendants’ proposal to cut the allocation for staff psychiatry by approximately 20 percent
systemwide. See id.

                                                          2
     Case 2:90-cv-00520-KJM-DB Document 6705 Filed 06/08/20 Page 3 of 21


plaintiffs’ request for a status conference and scheduled it for the next day, October 10, 2018.

ECF No. 5941.

       During the October 10, 2018 status conference, the court ordered the parties to meet and

confer to complete a redacted version of the Golding Report. ECF No. 5949 at 3. On October

12, 2018, the court denied the defendants’ request for a stay, id. at 6, and scheduled a hearing on

October 22, 2018 “to assess whether [Dr. Golding’s] report justifies investigation and, if so, what

the scope of that investigation should be and what person or persons should conduct the

investigation.” Id. at 4.

       Prior to the October 22, 2018 hearing, the court scheduled a telephonic status conference

on October 17, 2018 and converted the October 22, 2018 hearing to a status conference. See

Reporter’s Transcript of Proceedings, October 17, 2018, ECF No. 5972 at 12:15-14:24. During

the telephonic status conference, the court outlined its intent to move forward on three parallel

tracks, one to identify potential areas where fraud on the court might have been committed, one

to repair and improve future reporting to ensure accuracy and compliance, and one to evaluate

the need to amend prior orders or the Program Guide. Id.

       On October 19, 2018, the court confirmed the October 22, 2018 status conference and

removed the evidentiary hearing from the calendar. ECF No. 5975. During the October 22,

2018 status conference, the court outlined its initial plan to address potential fraud and heard

from the parties regarding their ability to work collaboratively, under the direction of the Special

Master, to repair or improve existing data. See Reporter’s Transcript of Proceedings, October

22, 2018, ECF No. 5984 at 26:12-33:3. On October 31, 2018, the court set a status conference

for November 5, 2018. ECF No. 5989.




                                                 3
      Case 2:90-cv-00520-KJM-DB Document 6705 Filed 06/08/20 Page 4 of 21


        During the November 5, 2018 status conference, the plaintiffs agreed with the court’s

assessment that there needed to be an independent investigation prior to any hearing on the

Golding Report. Reporter’s Transcript of Proceedings, November 5, 2018, ECF No. 5998 at 9:2-

10:1. The defendants reserved the right to object to the appointment of an independent

investigator. Id. at 20:24-21:2. Defendants argued that they wanted the opportunity to respond

to the Golding Report. Id. at 14:4-8. The court denied the defendants’ request and confirmed

that the parties would have an opportunity to further respond to the court’s plan to retain a

neutral investigator. Id. at 20:4-23; see also ECF No. 6018 at 1-2.

        On November 13, 2018, the court issued an order to show cause why it should not issue

an order to appoint a neutral investigator “to investigate the Golding Report’s allegations that

pertain to fraud or intent to mislead the court and/or the Special Master.” ECF No. 6002 at 8.

After consideration of the parties’ responses to the show cause order, the court issued an order

outlining its plan to appoint a neutral investigator. See ECF No. 6018; see also ECF Nos. 6009

and 6011.7 On December 13, 2018, the court issued an order indicating its intention to appoint

the neutral expert, subject to his confirmation, and requested his attendance at the December 14,

2018 status conference. ECF No. 6032.

        During the December 14, 2018 status conference, the court confirmed that Mr. Charles J.

Stevens, Esq.8 was willing and able to act as a neutral expert. See Reporter’s Transcript of

Proceedings, December 14, 2018, ECF No. 6054 at 11:12-19. Following the status conference,




7
  Defendants simultaneously filed an objection to the Golding Report which the court declined to consider as it was
filed in contradiction of the court’s prior ruling. See ECF Nos. 6018 at 1-2, 6012, and Reporter’s Transcript of
Proceedings, November 5, 2018, ECF No. 5998 at 20:4-23.
8
  In an order dated November 29, 2018, the court provided Mr. Stevens’ curriculum vitae. ECF No. 6018 at Exhibit
A.

                                                         4
         Case 2:90-cv-00520-KJM-DB Document 6705 Filed 06/08/20 Page 5 of 21


the court issued an order appointing the neutral expert. See ECF No. 6064 at 1 (amending ECF

No. 6033).9 The court explained the purpose of the appointment as follows:

           The purpose of this appointment is to assist the court in investigating allegations
           raised in the verified report of Dr. Michael Golding, Chief Psychiatrist for the
           California Department of Corrections and Rehabilitation (CDCR) (Golding
           Report)…to determine whether defendants have committed any fraud on the court
           or the Special Master, or have intentionally provided false or misleading
           information to the court or the Special Master.

Id. at 2 (internal citations omitted). The court also ordered the neutral expert to submit a report

to the court, with supporting evidence, that indicated whether there was sufficient evidence to

warrant a hearing on whether the defendants presented false or misleading information to the

court. Id. at 4.

           On the day of the neutral expert’s appointment, the court ordered the defendants to

provide business rules for the electronic health records system (EHRS), health care dashboard

reports, self-monitoring reports, and mental health performance reports for timeframes requested

by the neutral expert. See ECF No. 6038 at 2.

           On April 22, 2019, the neutral investigator provided his report to the court. See ECF No.

6147.10 The court held a status conference on April 26, 2019, and gave the parties and Dr.

Golding 30 days to respond to the substance of the report, which would be discussed at a special

status conference scheduled for June 10, 2019. ECF No. 6135 at 1-2. Thereafter, the court

ordered that the neutral expert’s report be filed on the public docket. ECF No. 6146.

           b.       Data Issues Identified by the Neutral Expert’s Report through the
                    Evidentiary Hearing
           In accordance with the court’s April 29, 2019 order, the parties and Dr. Golding

submitted their responses to the substance of the neutral expert’s report. See ECF Nos. 6163,


9
    Defendants appealed the amended December 14, 2018 order. See ECF No. 6058 and 6078.
10
    The court granted the neutral expert a one-week extension to file his report. ECF No. 6124.

                                                           5
      Case 2:90-cv-00520-KJM-DB Document 6705 Filed 06/08/20 Page 6 of 21


6169, and 6170. On June 10, 2019, the court held a special status conference to discuss the

neutral expert’s report and next steps. See ECF No. 6135. The court announced that it

anticipated a focused evidentiary hearing in September 2019 and directed the parties to meet and

confer to determine whether they could stipulate to any underlying facts that were reported by

the neutral expert. See Reporter’s Transcript of Proceedings, June 10, 2019, ECF No. 6185 at

24:20-25:2.

         On June 14, 2019, the court issued an order accepting the neutral expert’s report, while

specifically noting it “did not, and does not, delegate any fact finding to the neutral expert.” ECF

No. 6187 at 2. The court set an evidentiary hearing for September 13, 2019 and outlined areas

that could establish that misleading data had been provided to the court. Id. The parties were

ordered to meet and confer and to evaluate plaintiffs’ proposal to require that the defendants self-

certify data within 30 days of the order. Id.

         On July 23, 2019, the parties filed their joint report, which addressed what the parties

would, and would not, stipulate to concerning the neutral expert’s report, and requested a

prehearing conference. See ECF No. 6226.11 In preparation for the evidentiary hearing, the

court held a telephonic prehearing conference on August 8, 2019. See ECF No. 6242 at 1.

Following the prehearing conference, the court issued an order on August 14, 2019. Id. The

order reviewed the areas to be discussed at the hearing, see id. at 4-13, and identified the issues

from the neutral expert’s report that were being referred to the Special Master for negotiation

through the All-Parties workgroup. Id. at 11. The order specifically discussed defendants’

performance reports that were affected by their business rule change which lengthened the




11
   In accordance with the court’s July 12, 2019 order, the parties were granted a one-week extension to file their
stipulation and joint statement. ECF No. 6219.

                                                          6
     Case 2:90-cv-00520-KJM-DB Document 6705 Filed 06/08/20 Page 7 of 21


amount of time for EOP psychiatry appointments from 30 to 45 days, and questioned the data

accuracy issues with defendants’ hub certifications. Id. at 5-6.

       Regarding the increase in the length of time between EOP psychiatry appointments, the

court made reference to the neutral expert’s report and his finding that, “CDCR’s decision to

redefine ‘monthly’ from 30 to 45 days to lengthen the intervals between EOP appointments

‘would have likely resulted in the reporting of misleading data, and that data was reported to the

court in two filings.’” See id. at 5 (citing ECF No. 6185). The court observed that in their joint

status report, the parties agreed that the decision to redefine “monthly” in CDCR’s business rules

resulted in the reporting of misleading data to the court, which was reported in two filings. See

id. (citing ECF No. 6226 at 3-4). Accordingly, defendants represented that they would re-run the

reports affected by the business rule change and file amended documents. Id.

       Related to the ASU EOP Hub certifications, the court noted that even though defendants

admitted that five certification letters were sent to the Special Master and the plaintiffs based on

data using an incorrect business rule, defendants nonetheless took the position in July 2019 that

they “should not have to re-run the[] reports because the time for certification of the hubs ha[d]

passed, and the timely psychiatry contact indicator was not one of the five mandatory

compliance indicators.” Id. at 5-6. The court was unpersuaded by defendants’ argument and

stated that defendants were not relieved “of the obligation to correct the record, which must

satisfy the highest levels of integrity,” and that defendants would be “required to correct the[]

five monthly certification letters….” Id. at 6. Lastly, the August 14, 2019 order directed the

Special Master “to share information concerning his plans for, and progress on obtaining,

independent data auditing with the parties….” Id. at 13.




                                                  7
         Case 2:90-cv-00520-KJM-DB Document 6705 Filed 06/08/20 Page 8 of 21


            On August 28, 2019, the plaintiffs submitted their response to the August 14, 2019 order

and indicated that the defendants had asserted for the first time that the data in the ASU EOP

Hub certification letters were not generated using the erroneous business rule; thus, they did not

need to be modified. ECF No. 6255 at 8. Plaintiffs also contended that the defendants did not

provide any information to substantiate this claim. Id. Defendants’ response to the August 14,

2019 order confirmed that the defendants did not believe that they needed to modify the ASU

EOP Hub certifications as they were not impacted by changes to the business rules. ECF No.

6257 at 27.

            On September 17, 2019, and following the filing of the parties’ individual responses to

the court’s August 14, 2019 order, the court issued an order requiring defendants “to file and

serve evidence in support of the assertion in their response to the court’s August 14, 2019 order

that they ‘did not modify the business rule [for] timely psychiatry contacts conducted for patients

in the ASU EOP Hub program’ and their corresponding assertion that they ‘no longer need[ ] to

resubmit the five ASU EOP Hub certification letters’ they previously represented contained

misleading data.” See ECF No. 6288 at 4 (citing ECF No. 6257 at 27). The same order gave

plaintiffs 14 days to file a response to defendants’ proposal for correcting the misleading

information contained in defendants’ timely psychiatry performance reports. Id.

            On October 10, 2019, defendants submitted their response to the court’s September 17,

2019 order.12 ECF No. 6330 at 1. Within their response, defendants admitted that, “[c]ontrary to

its representation that the business rule had not been modified for ASU EOP Hubs, CDCR

learned that the business rule for ASU EOP Hubs was changed from every 30 days to ‘once

every calendar month, never to exceed 45 days between appointments.’” Id. at 2. Defendants



12
     The defendants asked for, and were granted, an extension to file their response. ECF No. 6309.

                                                            8
      Case 2:90-cv-00520-KJM-DB Document 6705 Filed 06/08/20 Page 9 of 21


went on to state that, “CDCR erred when it reported that it ‘did not modify the business rule [for]

timely psychiatry contacts conducted for patients in the ASU EOP Hub program’ and that it ‘no

longer needed to resubmit the five ASU EOP Hub certification letters.’” Id. Defendants

apologized for their error and stated that they were “taking remedial steps” and “welcome[ed] the

opportunity to further clarify the record regarding this issue through declaration or through

testimony at the upcoming evidentiary hearing.” Id. Defendants asserted that they had corrected

the timely psychiatry contact data submitted to the Special Master for the ASU EOP Hub

certifications for the five months in question and attached a copy of CDCR’s letter to the Special

Master confirming the corrections as an exhibit. Id. at 3-9. Additionally, defendants stated that

they would file a declaration from Dr. David Leidner, Senior Psychologist Specialist for CDCR

at the California Men‘s Colony (CMC), regarding CDCR’s modification to the business rule for

the ASU EOP timely psychiatry contacts indicator. Id. 13

        Plaintiffs filed their response to the court’s September 17, 2019 order on October 21,

2019. ECF No. 6360. Plaintiffs argued that the defendants failed to correct the timely

psychiatry data for every ASU EOP Hub institution for all five months at issue, and further failed

to acknowledge both the seriousness of their “erroneous business rule change” and the

“limitations of their methodology for providing the corrected data.” Id. at 2. Consequently,

plaintiffs objected to the defendants’ corrected filing, stating that it was “insufficient to fully and

transparently correct the record consistent with this Court’s dictates.” Id.




13
  Defendants filed a declaration from Dr. Leidner on October 11, 2019, which stated he “mistakenly extended the
rule change to patients in the ASU EOP Hubs”, but “worked with staff at headquarters to help them recreate the
ASU EOP Hub data requested by the Court.” ECF No. 6332 at 2. Dr. Leidner took responsibility for the error. Id.

                                                       9
     Case 2:90-cv-00520-KJM-DB Document 6705 Filed 06/08/20 Page 10 of 21


       c.      Data Issues Arising During the Evidentiary Hearing on the Golding Report

       The evidentiary hearing began on October 15, 2019 and lasted four days, concluding on

October 23, 2019. See ECF No. 6345; see also ECF Nos. 6350, 6364, and 6365. During the

hearing, the extent of the data issues became clearer. See generally ECF No. 6427 at 13-19

(discussing testimony provided at the evidentiary hearing). To be sure, on the final day of the

hearing the court offered its thoughts from the bench and noted that the defendants had

acknowledged that misleading data had been offered to the court in at least two court filings. See

Reporter’s Transcript of Proceedings, October 23, 2019, ECF No. 6380 at 7:7-12. Additionally,

the court discussed the defendants’ admission that ASU EOP Hub certification letters provided

to the court were based on data generated from faulty business rules. Id. at 7:12-15.

       Furthermore, during the court’s summation, it addressed the neutral investigator’s report

and stated that, “while it is possible to find some parts of the neutral expert’s report that could be

read as exonerating defendants, I think it has to be said [that] the neutral expert himself did not

let defendants off the hook.” Id. at 8:14-17. The court went on to say that to the contrary, the

neutral investigator “pointed to serious examples of misleading information being presented [to

the court]… .” Id. at 8:18-19.

       While opining on its initial thoughts and observations, the court made reference to the

need for a “new plan for improved data collection, analysis, and reporting,” and noted its request

to the Special Master “to work on that issue.” Id. at 35:8-10. Additionally, the court discussed

its concerns with the Plata Receiver acting as the data warehouse for Coleman class members.

See id. at 35:1-6. It cautioned that if that were to occur, the Receiver would act as a service

provider and “it ha[d] to be understood [that] this Court and its Special Master are the client[s],




                                                  10
     Case 2:90-cv-00520-KJM-DB Document 6705 Filed 06/08/20 Page 11 of 21


and the client is going to negotiate and make certain that the Coleman class and its interests are

served.” Id. at 35:17-20.

        The court concluded its summation by addressing how critical it was for defendants to

correct their data. It stated that, “the data must be fixed with the key stakeholders at the table.”

Id. at 40:14-15. Furthermore, the court directed that:

        The data must be pulled together, gathered and collected in a form that allows the
        defendants ultimately, when they truly can, accurately to demonstrate to the Court
        that the Constitution is finally satisfied.

Id. at 40:16-20.

        d.       Orders Concerning Data After the Conclusion of the Evidentiary Hearing

        The court memorialized its October 23, 2019 summation in an order that issued on

December 17, 2019. ECF No. 6427. The court found that “it [wa]s clear defendants ha[d]

presented misleading information to the court.” Id. at 20. Moreover, the court determined that:

        the weight of the evidence and the reasonable inferences to be drawn from the
        totality of the record before the court fully supports the finding that as to [two of
        the three] issues covered at hearing, defendants have engaged in knowing
        presentation of misleading information to the court and to the Special Master.

Id. at 22.14 The court added that, “[t]aken together with defendants’ admissions prior to hearing,

defendants have knowingly presented misleading information to the court in numerous areas

critical to the remedy in this case and measuring compliance with that remedy.” Id. at 41.

        In addition to defendants’ knowing presentation to the court of misleading data, the court

pointed out its concerns with the lack of boundaries between Plata and Coleman. See id. at 43-

44. While the court readily acknowledged that certain areas of both cases would overlap, it

stated that “the two cases [we]re distinct and it [wa]s clear defendants were not policing the


14
  The two issues where the court found the defendants had presented misleading information were the “change in
the EOP timeline business rule and the failure to properly quantify and identify the extent to which supervising
psychiatrists perform the duties of line staff psychiatrists.” ECF No. 6427 at 40.

                                                        11
     Case 2:90-cv-00520-KJM-DB Document 6705 Filed 06/08/20 Page 12 of 21


boundaries between the two to protect and advance the remedies required in [Coleman].” Id. at

43. Consequently, the court noted that it would “closely manage renewed coordination effort

involving the Special Master in this case and the Plata Receiver, with the presiding judges at the

table as appropriate.” Id. at 44.

       On December 23, 2019, the court issued an order regarding remedies. ECF No. 6435.

The court discussed how the defendants had proposed relocating the management of defendants’

mental health care data from CDCR Mental Health Headquarters to the California Correctional

Health Care System (CCHCS) Quality Management Section, which is overseen by the Plata

Receiver. Id. at 2. The court noted that the plaintiffs were in agreement and referred back to its

past statements noting concern, and identifying its expectations, with this proposed remedy. Id.

The court reiterated that if such a proposal were to move forward, CCHCS would be acting as a

service provider and the court and Special Master as its client. Id. Accordingly, the court made

known its intention “to take all steps necessary to ensure that the needs of the plaintiff class and

complete remediation in this action would be served by such an arrangement, prior to any

approval.” Id. The court informed the parties that there would be “certain preliminary steps”

that they must take in order to allow the court to adequately assess the proposal. Id. The first

step was the court’s authorization, with the parties’ agreement, to allow the Special Master to

hire his own data expert, and concurrently, defendants’ arrangement for the Special Master to

have access to all of the business rules used to analyze mental health data. Id. Next, defendants

were directed to arrange for the Special Master to be included in all discussions concerning

CCHCS’s management of CDCR’s mental health data. Id. at 3. Lastly, the court ordered that

the Special Master and the plaintiffs “must forthwith have access to all mental health care data

that affects the care and treatment of members of the plaintiff class.” Id.



                                                 12
     Case 2:90-cv-00520-KJM-DB Document 6705 Filed 06/08/20 Page 13 of 21


       Following a status conference held on December 13, 2019, the court issued an order on

January 7, 2020. ECF No. 6441. The order covered a myriad of issues, including those related

to Coleman and Plata coordination, and other data issues. Id. Regarding coordination with the

Plata Receiver, the court noted that coordination between the two courts was not new and that

formal coordination dated back to 2006. Id. at 2. Even so, the court avowed that “[a]s

proceedings before this court have revealed, it also appears that the coordination process has

strayed from its founding principles.” Id. The court made it known that the fault was with the

Coleman defendants and not the Receiver. Id. In so doing, the court stated that the defendants

“failed to observe the proper boundaries between their remedial responsibilities to this court and

its Special Master while they also work with the Plata Receiver on other matters.” Id.

       Consequently, the court announced new “ground rules” for matters within its jurisdiction.

See id. at 2-3. The first rule was full transparency. Id. at 2. The court professed that, “[i]f any

stakeholder has a question about whether information should be shared, it should be shared,” and

that “[e]veryone involved should err on the side of transparency.” Id. The next ground rule

pertained to claims of privilege. Id. at 2-3. The court expressed its bewilderment at recent

claims of privilege raised by the defendants, stating that it could not “comprehend why new

assertions of possible claims of privilege have arisen in discussions of the coordination process

between this court’s Special Master and the Plata Receiver, each of whom is an arm of his

respective court.” Id. The court asked all stakeholders “to think deeply and carefully before

asserting claims of privilege in the context of the coordination process or otherwise as related to

[the] case, given the public interests at stake.” Id. at 3. Finally, the court cautioned that “[g]oing

forward, [it would] not hesitate to reach the merits and resolve any asserted claim of privilege

that affects the Coleman class in any way.” Id.



                                                  13
      Case 2:90-cv-00520-KJM-DB Document 6705 Filed 06/08/20 Page 14 of 21


         The January 7, 2020 order next discussed the following issue:

         Whether, and to what extent, defendants have been unilaterally coordinating
         remedial efforts with the Plata Receiver, advising the court and Special Master only
         after significant effort has been expended; whether, and to what extent, any such
         efforts have been properly and timely disclosed to the Special Master and/or the
         plaintiffs; and whether plaintiffs should be granted a period of discovery designed
         to identify answers to these questions.

Id. at 3. The court noted how the parties had agreed to a 60-day period of time to exchange

information on these issues and that the parties were discussing entering into a stipulation

concerning information-sharing. Id. The court ordered the parties to file the stipulation and

protective order within 30 days and informed the parties that this matter would be on the agenda

for the first quarterly status conference set for March 20, 2020.15 Id.; see also id. at 10.

         The order then addressed the issue of whether the Special Master should be able to hire

his own data expert. Id. at 4. The court remarked that:

         [A]ll parties agreed the Special Master should be authorized to hire his own data
         expert as part of the ongoing remedial process that follows the court’s proceedings
         on the Golding Report and the proposed coordination with the Plata Receiver. The
         court agrees, and will authorize the Special Master to submit a request to approve
         this hiring when he has identified an appropriate expert.

Id.

         The next issue considered was the “[r]eview of reporting channels and

committee/subcommittee structures relevant to mental health data collection and reporting.” Id.

The court observed that the defendants had filed a list identifying all of their various committees

and subcommittees, as well as reporting structures, “relevant to mental health data collection and

reporting, whether currently in place or put on hold during the Golding proceedings.” Id. (citing

ECF No. 6398). The court stated that the issue of committees and reporting structures would be



15
 The January 7, 2020 order contained a typographical error which noted the date of the first quarterly status as
March 23, 2020. ECF No. 6441 at 10.

                                                         14
    Case 2:90-cv-00520-KJM-DB Document 6705 Filed 06/08/20 Page 15 of 21


on the agenda for the first quarterly status conference and directed defendants to be prepared

with an updated organizational chart of committees at that time. Id.

       In discussing the review of Coleman and Plata coordination efforts in general, the court

stated that “the details of coordinated efforts are evolving,” and that this topic would “remain on

the agenda for future status conferences.” Id. at 5.

       Regarding outstanding matters related to data, the court first addressed the ASU EOP

Hub certifications. See id. at 9. The court stated that “[t]he reliability of the EOP ASU Hub

certification letters ha[d] been called into question by the Golding proceedings.” Id.

Additionally, the court noted that “at hearing it became clear there are a number of disputes

between the parties over whether the certification process is moving defendants toward

constitutional compliance for adequate mental health care for EOP inmates in administrative

segregation units.” Id. The court stated that this matter would be discussed at the first quarterly

status conference of 2020. Id.

       The last data-related issue discussed in the January 7, 2020 order concerned the EHRS.

Id. at 10. The court said all parties were in agreement that the Golding proceedings had

“highlighted problems for mental health and Coleman compliance with the [EHRS] rolled out by

the Plata Receiver.” Id. Accordingly, the court stated that, “[a] process for implementation of

necessary updates to the EHRS to meet the needs of psychiatry and mental health must be an

urgent priority both for defendants and in the coordination process.” Id. The court indicated that

this matter would also be included on the agenda for the first quarterly status conference. Id.

       The court issued a formal agenda for the March 20, 2020 first quarterly status conference

on March 17, 2020. ECF No. 6509. For purposes of this filing, the relevant agenda items to be

discussed included updates on (1) the Coleman and Plata coordination process, (2) EOP ASU



                                                 15
     Case 2:90-cv-00520-KJM-DB Document 6705 Filed 06/08/20 Page 16 of 21


Hub certifications, (3) data integration, management, and integrity, and (4) the status of an

adequate process for updating mental health records in the EHRS. See id. at 2-3. Regarding the

hub certifications, the court directed the parties to be prepared to present their positions on

“whether the certification process [was] moving defendants toward the provision of

constitutionally adequate mental health care to EOP inmates in administrative segregation units”

and to offer “their respective positions with respect to any alleged ongoing constitutional

violations” in administrative segregation units. Id. at 2.

       Due to the COVID-19 pandemic, the March 20, 2020 status conference was held

telephonically. ECF No. 6508. Additionally, as the focus of the status conference ultimately

concerned the pandemic and the defendants’ response to it, all other agenda items previously

scheduled to be discussed were deferred to March 27, 2020. ECF No. 6513. On March 26,

2020, a minute order issued notifying the parties and the Special Master that the agenda for the

telephonic status conference on March 27, 2020 would be limited to two items -- a COVID-19

update and staff misconduct against Coleman class members. See ECF No. 6531. The

remaining agenda items were to be discussed at the next telephonic status conference set for

April 10, 2020. Id. The next day, on March 27, 2020, a minute order issued setting a telephonic

status conference for April 3, 2020. ECF No. 6538. The court noted that it was calendaring the

date in case an update to the court on matters related to COVID-19 was necessary. Id. On April

2, 2020, the court confirmed the telephonic status conference for April 3, 2020. ECF No. 6567.

Following the April 3, 2020 telephonic status conference, the court made it known that the April

10, 2020 telephonic status conference would have one agenda item, an update on defendants’

COVID-19 response, and that all other agenda items would be continued for discussion at the

next telephonic status conference scheduled for May 1, 2020. ECF No. 6571.



                                                 16
      Case 2:90-cv-00520-KJM-DB Document 6705 Filed 06/08/20 Page 17 of 21


        Following the telephonic status conference held on May 1, 2020, the court issued an order

on May 8, 2020. ECF No. 6661. Several items related to data issues were discussed in the order,

including (1) updates to EHRS, (2) coordination between Coleman and Plata in light of the

Golding Report and the evidentiary hearing, (3) EOP ASU Hub certifications,16 and (4) data

integration, management, and integrity. Id. at 16-18. The court ordered that the first, second, and

fourth items be on the agenda for discussion at the July 17, 2020 second quarterly status

conference. Id. Specific to EHRS, the court noted that the parties did not agree on the progress

made in the development of an acceptable process for updating mental health records. Id. at 16.

The court stated that during the May 1, 2020 telephonic status conference, the Special Master

reported that progress had been made as far as developing a process for updating the records, but

that, regarding adequacy, his data expert had not yet had a chance to review that issue. Id. at 16-

17.

        Regarding the hub certifications, the court acknowledged the Special Master’s oral report

at the May 1, 2020 status conference that his data expert would “be reviewing the data reports

underlying the[] certifications and making recommendations on what must happen to make them

fully transparent and completely usable.” Id. at 18 (internal quotations and citation omitted).

The court ordered the Special Master to provide an update on the data expert’s progress within

thirty days. Id.




16
   In response to COVID-19, the defendants have proposed modifying the hub certifications. Defendants’ proposal
is still under consideration by the plaintiffs and the Special Master and no final action has been taken.

                                                       17
       Case 2:90-cv-00520-KJM-DB Document 6705 Filed 06/08/20 Page 18 of 21


III.     DISCUSSION OF THE DATA EXPERT’S ACTIVITIES AND REPORT

         As mentioned previously, the appointment of the Special Master’s data expert,

Dr. Daniel Potter, was approved by the court on April 29, 2020. See discussion supra at 1; see

also ECF No. 6646.

         Since that time, Dr. Potter has been provided a laptop by the Plata Receiver’s staff to

enable him to access the system’s data, as well as maintenance, development, and bug reporting

practices. He has met telephonically multiple times with the Plata Receiver’s quality

management and information technology staff regarding CDCR’s information technology

systems and infrastructure. Dr. Potter has commenced initial reviews of mental health business

intelligence, mental health on demand reports, and update/change policies around mental health

quality management and fixed benchmarks. He has also undertaken efforts to understand data

and policies regarding the Coleman class members and CDCR’s population generally and with

respect to COVID-19, including analysis of its risk factors. Further regarding COVID-19, he is

reviewing how data regarding its impact on the Coleman class and the general population is

generated and measured.

         The specifics of Dr. Potter’s other activities include, but are not limited to:

         •       Attending meetings with CDCR’s leadership regarding the role of the data
                 expert;

         •       Meeting and discussing the activities of the COVID-19 small workgroup and the
                 need to understand data and policies with respect to Coleman class members and
                 the general population;

         •       Meeting to discuss the design and implementation of the business rules and how
                 to best come up to speed on the data warehouse;

         •       Reviewing Citrix, the software used by CDCR to access securely its system
                 remotely, to determine whether it was adequate to review mental health business
                 intelligence;


                                                   18
    Case 2:90-cv-00520-KJM-DB Document 6705 Filed 06/08/20 Page 19 of 21


        •       Identifying resources within CDCR to aid review;

        •       Reviewing CDCR pre-recorded presentations on understanding mental health
                business intelligence, key points about mental health on demand reports, fixed
                benchmarks, and rehabilitating mental health business intelligence;

        •       Providing suggestions to CDCR regarding granular review of COVID-19 data;

        •       Requesting information regarding how the data for measuring COVID-19's
                impact on the general population and the Coleman class is being generated; and
                whether there is a way to pull current and historical data;

        •       Reviewing initial COVID-19 risk factor analysis;

        •       Working with CDCR stakeholders to obtain access to quality management
                reports and the live data warehouse;

        •       Discussing variables related to COVID-19 Risk Monitoring registries;

        •       Discussing best practices, metrics, benchmark maintenance, and descriptive
                error;

        •       Requesting access to shared/network drive;

        •       Requesting access to COVID-19 data and policies;

        •       Attending weekly meetings to discuss COVID-19 data;

        •       Observing demonstration of MHSDS COVID-19 Impact Dashboard.

        Dr. Potter is continuing to work with CDCR to deliver appropriate access to the Mental

Health Services Business Intelligence (MHS BI) and data warehouse systems, development

environments, and change management systems. He anticipates he will have a better

understanding of how the system computes and delivers several benchmark metrics by the end of

June.




                                               19
     Case 2:90-cv-00520-KJM-DB Document 6705 Filed 06/08/20 Page 20 of 21


       With regard to COVID-19, Dr. Potter believes that he has been granted sufficient access

to the data that CCHCS’s Public Health officials have been using to form their policies. He has

been asked by the Special Master to look at this data as it relates to the Coleman class, as he

hopes to be able to form some conclusions in the coming weeks.

       While the amount of work done by the Special Master’s data expert to date is significant,

the Dr. Potter continues to review and analyze data, in an effort to get a better understanding of

the defendants’ quality management and data systems. Given that the Special Master and Dr.

Potter are still evaluating and understanding the defendants’ data systems, to offer an opinion at

this early stage would be premature and unwise. That said, at this time, the Special Master

defers providing a formal opinion on “whether the general concept of data system sharing is

indeed feasible, case compliant and will result in greater efficiency and transparency than could

be achieved otherwise.” See ECF No. 6312 at 3. The same holds true for “making

recommendations on what must happen to make [the hub certifications] fully transparent and

completely usable,” and providing an update on the development of an acceptable process for

updating mental health recordings in EHRS. See ECF No. 6661 at 18 (internal quotations and

citation omitted); see also ECF No. 6661 at 16. Accordingly, the Special Master requests that

the court order him to file an updated report wherein he will be prepared to offer his opinion on

these data issues.




                                                 20
      Case 2:90-cv-00520-KJM-DB Document 6705 Filed 06/08/20 Page 21 of 21


IV.     CONCLUSION AND RECOMMENDATION

        For the reasons stated herein, the Special Master recommends that the court order the

filing of a subsequent report within 90 days. By that time, the Special Master’s data expert will

have had the opportunity to conduct a more thorough analysis of the defendants’ data systems.


Date: June 8, 2020
                                                                    Respectfully submitted,



                                                                    /s/ Matthew A. Lopes, Jr.
                                                                    Matthew A. Lopes, Jr.
                                                                    Special Master




                                                21
